UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-4927


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VERNON WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-cr-00081-F-2)


Submitted:   September 25, 2014          Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Andrea T. Barnes, Assistant Federal Public Defenders, Raleigh,
North Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           In 2012, Vernon Williams pled guilty to one count of

conspiracy to falsely make and counterfeit obligations of the

United States, in violation of 18 U.S.C. § 371 (2012), and was

sentenced after a downward variance to three years’ probation.

Williams   appeals   the   district       court’s   judgment   revoking   his

probation and imposing an eighteen-month sentence.               On appeal,

Williams argues his sentence is procedurally and substantively

unreasonable.   Finding no error, we affirm.

           Upon a finding of a probation violation, the district

court may revoke probation and resentence a defendant to any

sentence within the statutory maximum for the original offense.

18 U.S.C. § 3565(a) (2012); United States v. Schaefer, 120 F.3d

505, 507 (4th Cir. 1997).      We apply the same standard of review

for probation revocation as for supervised release revocation.

United States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).

Thus, a probation revocation sentence should be affirmed if it

is within the applicable statutory maximum and is not plainly

unreasonable.      United States v. Crudup, 461 F.3d 433, 438-40

(4th Cir. 2006).

           To   determine     whether         a     sentence   is   plainly

unreasonable,   we    first   consider        whether    the   sentence    is

unreasonable.      Id. at 438.    In reviewing for reasonableness,

this court “follow[s] generally the procedural and substantive

                                      2
considerations that [are] employ[ed] in [the] review of original

sentences, . . . with some necessary modifications to take into

account the unique nature of . . . revocation sentences.”                              Id.

at 438-39.       A sentence imposed upon revocation of probation is

procedurally      reasonable      if    the      district     court    considered       the

Chapter Seven policy statements and the applicable 18 U.S.C.

§ 3553(a) (2012) factors.              Moulden, 478 F.3d at 656.                The court

need not robotically tick through every subsection of § 3553(a),

however.      Id. at 657.

              A revocation sentence is substantively reasonable if

the district court stated a proper basis for concluding that the

defendant      should     receive      the       sentence     imposed,     up     to   the

statutory maximum.           Crudup, 461 F.3d at 440.                  Ultimately, the

court   has    broad     discretion     to       revoke    probation     and    impose   a

sentence up to that maximum.             Moulden, 478 F.3d at 657.                Only if

a sentence is found procedurally or substantively unreasonable

will we “decide whether the sentence is plainly unreasonable[.]”

Crudup, 461 F.3d at 439.

              With   these      principles         in     mind,   we    conclude       that

Williams’ eighteenth-month sentence is not plainly unreasonable.

Although      Williams    was   sentenced         above     the   recommended      policy

statement      range,     the    district         court’s     explanation        for    the

sentence reveals that the court considered the policy statements

and the § 3553(a) factors when determining the sentence, which

                                             3
was    below     the    statutory     maximum    applicable     to   Williams’

conviction.       We    further     conclude    that   the   district   court’s

decision to vary upward and impose an eighteen-month sentence

was substantively reasonable.

            Accordingly, we affirm the district court’s judgment.

We    dispense   with    oral   argument    because    the   facts   and   legal

contentions are adequately presented in the material before this

court and argument would not aid the decisional process.


                                                                        AFFIRMED




                                        4